Per Curiam,
The plaintiff recovered a verdict based on the jury’s finding, that the defendant had negligently operated his automobile on a public highway, causing it to collide with and injure the plaintiff’s car. There was ample evidence to justify the conclusion reached by the jury, that the defendant was negligently responsible for the collision. The opinion of the trial judge in discharging a rule for a new trial, and one for judgment non obstante veredicto, is a sufficient answer to the appellant’s argument on this appeal. See also Stubb v. Edwards, 260 Pa. 75. For the reasons given in the opinion of the trial judge, the assignments of error are overruled, and the judgment is affirmed.